Title: [Diary entry: 21 March 1763]
From: Washington, George
To: 

21. Grafted 40 Cherrys—viz. 
12 Bullock Hearts (a large black May Cherry)
   18 Very fine early May Cherry
   10 Cornation—Cherry—& planted them as followeth—the Bullock Hearts in the first Row next the Quarter beginning at the furthest part thereof & ending at a stick.
   The early may next to them in the same Row & ending at another stick.
   The Cornation finishing the said Row.
 Grafted 12 Magnum Bonum Plums beginning at the further part of the Second Row. Planted 4 Nuts of the Mediterranean Pine in the Pen where the Chesnut grows—sticks by each. Note the Cherrys & Plums came from Collo. Mason’s—Nuts from Mr. Gr[een]. Set out 55 cuttings of the Madeira Grape—viz.—31 in finishing the 2d. row where the Plums are and 24 in the next beginning at the hither end—these from Mr. Greens.